June 11, 2012 VIA EDGAR United States Securities and Exchange Commission Division of Corporation Finance 100 F. Street, N.E. Washington, D.C. 20549 RE: PAVANA POWER CORPORATION Registration Statement on Form S-1, as Amended File No. 333-177499 RE: Withdrawal of Request for Accelerated Effectiveness of Registration Ladies and Gentlemen: We hereby withdraw our June 8, 2012 Request for Accelerated Effectiveness of Registration for the Registration Statement referred to above, which was placed with our Edgar filing agent before we received your email with comments on our Second Amendment of the S-1. We apologize for any confusion, and will be responding to your latest comments with a letter and a further Amendment as soon as possible. Very truly yours, PAVANA POWER CORPORATION By: /s/ Gregory Sheller Name: Gregory Sheller Title: Chief Executive Officer
